 
EXHIBIT 10.6
 
 
FINANCING AGREEMENT


This Financing Agreement (this “Agreement”) is dated as of September 8, 2017, by
and among Spine Injury Solutions, Inc., a Delaware corporation (the “Company”),
and Peter Dalrymple, an individual whose address is 13451 Belhaven, Houston TX
77069 (“Dalrymple”).
Recitals
WHEREAS, the Company obtained a Revolving Line of Credit with Wells Fargo Bank,
National Association (the “Bank”), of $2,000,000 in August, 2014, which was due
August 31, 2017; and
WHEREAS, the Bank has agreed to an Amended and Restated Revolving Line of Credit
Note in the amount of $1,750,000 (the “Amended Line of Credit Note”); and
WHEREAS, the Bank requires that Dalrymple pledge certain collateral pursuant to
the Amended Line of Credit Note in order to enter into the Amended Line of
Credit Note with the Company; and
WHEREAS, Dalrymple is willing to pledge certain collateral to the Amended Line
of Credit Note, subject to the terms of this Agreement; and
WHEREAS, the Company entered into a 12% Secured Promissory Note dated August 29,
2012, in the original principal amount of $1,000,000 payable to Dalrymple (the
“Promissory Note”); and
WHEREAS, the Company provided Dalrymple with certain collateral pursuant to a
Security Agreement dated August 29, 2012 (the “Security Agreement”) in
connection with the Promissory Note; and
WHEREAS, the Promissory Note has been subsequently amended and extended; and
WHEREAS, the Promissory Note currently has an outstanding balance of $250,000;
and
WHEREAS, the Company and Dalrymple have agreed to enter into an Amended and
Restated Secured Promissory Note in connection with the Promissory Note; and
WHEREAS, the Company and Dalrymple have agreed to enter into an Amended Security
Agreement to amend the Security Agreement, which provided for collateral to
Dalrymple in connection with the Promissory Note.
Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Dalrymple hereby
agree as follows:
1. Dalrymple hereby agrees to enter into an Amended and Restated Security
Agreement with the Bank to provide certain collateral required by the Bank in
connection with the Amended Line of Credit Note.
2. In consideration for Dalrymple entering into the Amended and Restated
Security Agreement with the Bank, and the Amended and Restated Secured
Promissory Note with the Company, the Company has agreed to enter into an
Amended Security Agreement with Dalrymple (the “Amended Security Agreement”) to
provide certain collateral to Dalrymple as provided in the Amended Security
Agreement, specifically the Company shall provide collateral to Dalrymple in an
amount of $3,000,000 in

--------------------------------------------------------------------------------

Gross Accounts Receivable of the Company as set forth in the Amended Security
Agreement of even date herewith.  “Gross Accounts Receivable” means the gross
amounts billed using Current Procedural Terminology Codes without applying an
allowance for doubtful accounts (the “Collateral”) as set forth in the Amended
Security Agreement.
3. This Agreement contains the entire understanding of the parties with respect
to the subject matter thereof and supersedes all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters.
4. Any notices or other communications required or permitted hereunder shall be
sufficiently given if in writing and delivered in person or sent by registered
or certified mail (return receipt requested) or nationally recognized overnight
delivery service, postage pre-paid, addressed as follows, or to such other
address has such party may notify to the other parties in writing:



If to the Company:
Spine Injury Solutions, Inc.
5225 Katy Freeway #600
Houston, TX 77007

 

If to Dalrymple:
Peter Dalrymple
13451 Belhaven
Houston, TX 77069



A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.
5. Neither this Agreement nor any provision hereof may be amended, modified or
supplemented unless in writing, executed by all the parties hereto.  Except as
otherwise expressly provided herein, no waiver with respect to this Agreement
shall be enforceable unless in writing and signed by the party against whom
enforcement is sought.  Except as otherwise expressly provided herein, no
failure to exercise, delay in exercising, or single or partial exercise of any
right, power or remedy by any party, and no course of dealing between or among
any of the parties, shall constitute a waiver of, or shall preclude any other or
further exercise of, any right, power or remedy.
6. The provisions of this Agreement shall inure to the benefit of and be binding
upon the parties and their successors and permitted assigns. This Agreement, or
any rights or obligations hereunder, may not be assigned by the Company without
the prior written consent of Dalrymple.
7. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
8. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Texas, without regard to
the principles of conflict of laws thereof.  Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of this
Agreement (whether brought against a party hereto or its respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state or federal courts sitting in Harris County, Texas (the “Harris County
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Harris County Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any
Page 2 – Financing Agreement

--------------------------------------------------------------------------------

suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such Harris County Courts, or that such Harris County Courts are
improper or inconvenient venue for such proceeding.
9. This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
10. If any provision of this Agreement is held to be invalid or unenforceable in
any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor and achieves that same or
substantially the same effect or result, and upon so agreeing, shall incorporate
such substitute provision in this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


SPINE INJURY SOLUTIONS, INC.


By:   /s/ William F. Donovan 
Name:  William F. Donovan
Title:  President


/s/ Peter Dalrymple__________________________
PETER DALRYMPLE

Page 3 – Financing Agreement

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
SECURED PROMISSORY NOTE
OF
SPINE INJURY SOLUTIONS, INC.
(FORMERLY SPINE PAIN MANAGEMENT, INC.)


This Amended and Restated Secured Promissory Note of Spine Injury Solutions,
Inc. (formerly Spine Pain Management, Inc.), a Delaware corporation (the
“Company”) dated September 8, 2017, is entered into between the Company and
Peter Dalrymple (the “Holder”).


WHEREAS, the Company entered into a Secured Promissory Note dated August 29,
2012, in the original principal amount of $1,000,000 made payable to the order
of the Holder (the “Promissory Note”); and


WHEREAS, the Promissory Note was amended on September 8, 2014, whereby the
interest rate was reduced from 12% to 6% and the maturity date was extended from
August 29, 2015 to August 29, 2016.  The Promissory Note was further amended in
August, 2016, to extend the maturity date to August 29, 2017; and


WHEREAS, the Company and the Holder desire to amend and restate the Promissory
Note in its entirety to reflect as of the date of execution hereof the terms,
conditions, principal amount and security of the Promissory Note.


THEREFORE, it is agreed by the Company and the Holder to amend and restate the
Promissory Note in its entirety as follows:


“AMENDED AND RESTATED
SECURED PROMISSORY NOTE
OF
SPINE INJURY SOLUTIONS, INC.
(FORMERLY SPINE PAIN MANAGEMENT, INC.)




CERTIFICATE: SPIN-S.P.N NO.1-A         AMENDED ORIGINAL ISSUE DATE: SEPT. 8,
2017




SECURED PROMISSORY NOTE
OF
SPINE INJURY SOLUTIONS, INC.
(FORMERLY SPINE PAIN MANAGEMENT, INC.)




FOR VALUE RECEIVED, SPINE INJURY SOLUTIONS, INC., a Delaware corporation with
its principal office located at 5225 Katy Freeway, Suite 600, Houston, Texas
77007 (the “Company”), unconditionally promises to pay to PETER DALRYMPLE, whose
address is  13451
Amended and Restated Secured Promissory Note – Page 1

--------------------------------------------------------------------------------

Belhaven Dr., Houston, TX, 77069, or the registered assignee, upon presentation
of this Amended and Restated Secured Promissory Note (the “Promissory Note”) by
the registered holder hereof (the “Holder”) at the office of the Company, the
principal sum of $250,000 (the “Principal Amount”), together with any accrued
and unpaid interest thereon, subject to the terms and conditions set forth
below, on September 8, 2018 (the “Maturity Date”), if not sooner paid.  The
effective date of execution and issuance of this Promissory Note is September 8,
2017 (“Amended Original Issue Date”).


The following terms shall apply to this Promissory Note:


1. Schedule for Payment of Principal and Interest.  The Company shall pay to the
Holder eleven (11) monthly payments of interest only on the Principal Amount
outstanding hereunder, in cash, in arrears, at the rate of six percent (6%) per
annum from the Amended Original Issuance Date, commencing on October 8, 2017,
and continuing thereafter on the 8th  day of each successive month throughout
the term of this Promissory Note.  On the Maturity Date, the Company shall pay
the Holder one balloon payment of the entire outstanding Principal Amount of
this Promissory Note plus any accrued and unpaid interest thereon.


2. Payment.  Payment of any sums due to the Holder under the terms of this
Promissory Note shall be made in United States Dollars by check or wire transfer
at the option of the Company.  Payment shall be made at the address last
appearing on the records of the Company as designated in writing by the Holder
hereof from time to time.  If any payment hereunder would otherwise become due
and payable on a day on which banks are closed or permitted to be closed in
Houston, Texas, such payment shall become due and payable on the next succeeding
day on which banks are open and not permitted to be closed in Houston, Texas
(“Business Day”).  The forwarding of such funds shall constitute a payment of
outstanding principal and/or interest hereunder and shall satisfy and discharge
the liability for principal and interest on this Promissory Note to the extent
of the sum represented by such payment.


3. Representations and Warranties of the Company.  The Company represents and
warrants to the Holder that:


(a) Organization.  The Company is validly existing and in good standing under
the laws of the State of Delaware and has the requisite power to own, lease and
operate its properties and to carry on its business as now being conducted.


(b) Power and Authority.   The Company has the requisite power to execute,
deliver and perform this Promissory Note, and to consummate the transactions
contemplated hereby.  The execution and delivery of this Promissory Note by the
Company and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company. 
This Promissory Note has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company and is
enforceable against the Company in accordance with its terms except (i) that
such enforcement may be subject to bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain
Amended and Restated Secured Promissory Note – Page 2

--------------------------------------------------------------------------------

equitable defenses and to the discretion of the court before which any
proceedings therefor may be brought.


4. Events of Defaults and Remedies.  Each of the following is deemed to be an
event of default (“Event of Default”) hereunder: (i) the failure by the Company
to pay any installment of interest on the Promissory Note as and when due and
payable and the continuance of any such failure for 15 days, (ii) the failure by
the Company to pay all or any part of the principal on the Promissory Note when
and as the same becomes due and payable, as set forth above, and the continuance
of any such failure for 15 days, (iii) the failure by the Company to observe or
perform any other covenant or agreement contained in the Promissory Note and the
continuance of such failure for a period of 30 days after written notice is
given to the Company by the Holder, (iv) the assignment by the Company for the
benefit of creditors, or an application by the Company to any tribunal for the
appointment of a trustee or receiver of a substantial part of the assets of the
Company, or the commencement of any proceedings relating to the Company under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debts,
dissolution or other liquidation law of any jurisdiction; or the filing of such
application, or the commencement of any such proceedings against the Company and
an indication of consent by the Company to such proceedings, or the appointment
of such trustee or receiver, or an adjudication of the Company bankrupt or
insolvent, or approval of the petition in any such proceedings, and such order
remains in effect for 60 days; or (v) a default in the payment of principal or
interest when due which extends beyond any stated period of grace applicable
thereto or an acceleration for any other reason of maturity of any indebtedness
for borrowed money of the Company with an aggregate principal amount in excess
of $2,000,000 and (vi) final unsatisfied judgments not covered by insurance
aggregating in excess of $2,000,000, at any one time rendered against the
Company and not stayed, bonded or discharged within 75 days.


If an Event of Default occurs and is continuing (other than an Event of Default
specified in clause (v) above with respect to the Company), then in every such
case, unless the Principal Amount of the Promissory Note shall have already
become due and payable, the Holder of the Promissory Note then outstanding, by
notice in writing to the Company (an “Acceleration Notice”), may declare all
principal and accrued and unpaid interest thereon to be due and payable
immediately.  If an Event of Default specified in clause (v) above occurs with
respect to the Company, all principal and accrued and unpaid interest thereon
will be immediately due and payable on the Promissory Note without any
declaration or other act on the part of the Holder.  The Holder may rescind such
acceleration if the existing Event of Default has been cured or waived.


5. Default Interest.  The Company agrees that if the Company defaults in the
payment of any payment required hereunder, whether payment of Principal Amount
or interest, the Company promises to pay, on demand, interest on any such unpaid
amounts, from the date the payment is due to the date of actual payment, at the
rate (the “Default Rate”) of the lesser of (i) 12% per annum; and (ii) the
maximum nonusurious rate permitted by applicable law.
6. Limitation on Merger, Sale or Consolidation.  The Company may not, directly
or indirectly, consolidate with or merge into another person or sell, lease,
convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(a) in the
Amended and Restated Secured Promissory Note – Page 3

--------------------------------------------------------------------------------

case of a merger or consolidation, the Company is the surviving entity or (b)
the resulting, surviving or transferee entity is a corporation or limited
liability company organized under the laws of any state of the United States and
expressly assumes by supplemental agreement all of the obligations of the
Company in connection with the Promissory Note.


Upon any consolidation or merger or any transfer of all or substantially all of
the assets of the Company in accordance with the foregoing, the successor
corporation or limited liability company formed by such consolidation or into
which the Company is merged or to which such transfer is made, shall succeed to,
and be substituted for, and may exercise every right and power of the Company
under the Promissory Note with the same effect as if such successor corporation
or limited liability company had been named therein as the Company, and the
Company will be released from its obligations under the Promissory Note, except
as to any obligations that arise from or as a result of such transaction.


7. No Personal Liability of Shareholders, Officers, Directors.  No recourse
shall be had for the payment of the Principal Amount or the interest on this
Promissory Note, or for any claim based thereon, or otherwise in respect
thereof, or based on or in respect of any Promissory Note supplemental thereto,
against any incorporator, stockholder, officer, or director (past, present, or
future) of the Company, whether by virtue of any constitution, statute, or rule
of law, or by the enforcement of any assessment or penalty or otherwise, all
such liability being by the acceptance hereof, and as part of the consideration
for the issue hereof, expressly waived and released.


8. Listing of Registered Holder of Promissory Note.  This Promissory Note will
be registered as to principal in the Holder’s name on the books of the Company
at its principal office in Houston, Texas, after which no transfer hereof shall
be valid unless made on the Company’s books at the office of the Company, by the
Holder hereof, in person, or by attorney duly authorized in writing, and
similarly noted hereon.


9. Holder of Promissory Note Not Deemed a Stockholder.  No Holder, in his
capacity as Holder of this Promissory Note shall be entitled to vote or receive
dividends or be deemed the holder of shares of the Company for any purpose, nor
shall anything contained in this Promissory Note be construed to confer upon the
Holder hereof, in his capacity as Holder, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise.


10. Waiver of Demand, Presentment, Etc.  The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.


11. Attorney’s Fees.  The Company agrees to pay all costs and expenses,
including
Amended and Restated Secured Promissory Note – Page 4

--------------------------------------------------------------------------------

without limitation reasonable attorney’s fees, which may be incurred by the
Holder in collecting any amount due under this Promissory Note as described
herein.


12. Enforceability.  In case any provision of this Promissory Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Promissory Note will not in
any way be affected or impaired thereby.


13. Intent to Comply with Usury Laws.  In no event will the interest to be paid
on this Promissory Note exceed the maximum rate provided by law.  It is the
intent of the parties to comply fully with the usury laws of the State of Texas;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Promissory Note, in no event shall such Promissory Note require the payment
or permit the collection of interest (which term, for purposes hereof, shall
include any amount which, under Texas law, is deemed to be interest, whether or
not such amount is characterized by the parties as interest) in excess of the
maximum amount permitted by the laws of the State of Texas.  If any excess of
interest is unintentionally contracted for, charged or received under this
Promissory Note, or in the event the maturity of the indebtedness evidenced by
the Promissory Note is accelerated in whole or in part, or in the event that all
of part of the Principal Amount or interest of this Promissory Note shall be
prepaid, so that the amount of interest contracted for, charged or received
under this Promissory Note, on the amount of the Principal Amount actually
outstanding from time to time under this Promissory Note shall exceed the
maximum amount of interest permitted by the applicable usury laws, then in any
such event (i) the provisions of this paragraph shall govern and control, (ii)
neither the Company nor any other person or entity now or hereafter liable for
the payment thereof, shall be obligated to pay the amount of such interest to
the extent that it is in excess of the maximum amount of interest permitted by
such applicable usury laws, (iii) any such excess which may have been collected
shall be either applied as a credit against the then unpaid principal amount
thereof or refunded to the Company at the Holder’s option, and (iv) the
effective rate of interest shall be automatically reduced to the maximum lawful
rate of interest allowed under the applicable usury laws as now or hereafter
construed by the courts having jurisdiction thereof.  It is further agreed that
without limitation of the foregoing, all calculations of the rate of interest
contracted for, charged or received under the Promissory Note which are made for
the purpose of determining whether such rate exceeds the maximum lawful rate of
interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Promissory Note evidenced thereby, all interest
at any time contracted for, charged or received from the Company or otherwise by
the Holders in connection with this Promissory Note.


14. Governing Law; Consent to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Promissory Note
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Texas, without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the Promissory Note (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state or federal
courts sitting in Harris County, Texas (the “Harris County
Amended and Restated Secured Promissory Note – Page 5

--------------------------------------------------------------------------------

Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Harris County Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such Harris County Courts, or that such Harris County Courts
are improper or inconvenient venue for such proceeding.


15. Amendment and Waiver.  Any waiver or amendment hereto shall be in writing
signed by the Holder.  No failure on the part of the Holder to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Holder of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
rights.  The remedies herein provided are cumulative and not exclusive of any
other remedies provided by law.


16. Restrictions Against Transfer or Assignment.  This Promissory Note may not
be sold, transferred, assigned, pledged, hypothecated or otherwise disposed of
by the registered Holder hereof, in whole or in part, unless and until either
(i) the Promissory Note (or the underlying shares herein) have been duly and
effectively registered for resale under the Act and under any then applicable
state securities laws; or (ii) the registered Holder delivers to the Company a
written opinion acceptable to its counsel that an exemption from such
registration requirements is then available with respect to any such proposed
sale or disposition.  The Company has the absolute right, in its sole
discretion, to approve or disapprove such transfer.  Any transfer otherwise
permissible hereunder shall be made only at the principle office of the Company
upon surrender of this Promissory Note for cancellation and upon the payment of
any transfer tax or other government charge connected therewith, and upon any
such transfer a new Promissory Note or Promissory Notes will be issued to the
transferee in exchange therefor.  The transferee of this Promissory Note shall
be bound by the provisions of this Promissory Note.  The register of the
transfer of this Promissory Note shall occur upon the delivery of this
Promissory Note, endorsed by the registered Holder or his duly authorized
attorney, signature guaranteed, to the Company or its transfer agent.  Each
Promissory Note instrument issued upon the transfer of this Promissory Note
shall have the restrictive legend contained herein conspicuously imprinted on
it.


17. Lost or Mutilated Promissory Note.  If this Promissory Note shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Promissory
Note, or in lieu of or in substitution for a lost, stolen or destroyed
Promissory Note, a new Promissory Note for the principal amount of this
Promissory Note so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such Promissory Note, and of
the ownership hereof, reasonably satisfactory to the Company and if requested by
the Company, indemnity also reasonably satisfactory to the Company.


18. Entire Agreement; Headings.  This Promissory Note constitutes the entire
agreement between the Holder and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, representations
and understandings, written or oral, of such parties.  The headings are for
reference purposes only and shall not be used in construing or interpreting this
Promissory Note.
Amended and Restated Secured Promissory Note – Page 6

--------------------------------------------------------------------------------



19. Notices.  All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally,
or sent by registered or certified mail, return receipt requested, postage
prepaid, or overnight air courier guaranteeing next day delivery:
 
(a) If to the Company, to it at the following address:


5225 Katy Freeway, Suite 600
Houston, Texas 77007
Attn: William F. Donovan


With a copy to:


Robert D. Axelrod
Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Ste. 1000
Houston, Texas 77007


(b) If to registered Holder, to it at the following address:


PETER DALRYMPLE
13451 Belhaven Dr.
Houston, TX 77069


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, the date of actual receipt by the party to whom
such notice is required to be given.


20. Security for Payment.  This Promissory Note is secured by $3,000,000 in
gross accounts receivable of the Company as set forth in the Security Agreement
entered into between the parties of even date herewith.  “Gross accounts
receivable” means the gross amounts billed using Current Procedural Terminology
codes without applying an allowance for doubtful accounts (the “Collateral”).


IN WITNESS WHEREOF,  Spine Injury Solutions, Inc. has caused this Promissory
Note to be duly executed in its corporate name by the manual signature of its
President.


Dated: September 8, 2017.


Spine Injury Solutions, Inc.


By: /s/ William F. Donovan __________________
William F. Donovan,
President and Chief Executive Officer
 
 
Amended and Restated Secured Promissory Note – Page 7

--------------------------------------------------------------------------------

 
 
Amended Security Agreement


Date: September 8, 2017


Debtor: Spine Injury Solutions, Inc. (formerly Spine Pain Management, Inc.), a
Delaware corporation


Debtor’s Mailing Address:


5225 Katy Freeway, Suite 600
Houston, Texas 77007


Secured Party: Peter Dalrymple


Secured Party’s Mailing Address:


13451 Belhaven Dr.
Houston, TX, 77069



Amendment:
This Amended Security Agreement amends in its entirety the Security Agreement
entered into on August 29, 2012, between the Debtor and Secured Party.



Collateral:


All of Debtor’s interest in $3,000,000 of Debtor’s Gross Accounts Receivables
(meaning the gross amounts billed using Current Procedural Terminology codes
without applying an allowance for doubtful accounts). “Gross Accounts
Receivables” means all “accounts”, “instruments”, “documents”, (including
“payment intangibles”) (as each such term is defined in the UCC) and other
obligations owed to the Debtor of any kind, now or hereafter existing, whether
or not arising out of or in connection with the sale or lease of goods or the
rendering of services, and whether or not evidenced by a written agreement, and
all rights now or hereafter existing in and to all other contracts including
support agreements (as such term is defined in the Uniform Commercial Code of
Texas) (all such written or unwritten agreements and other contracts, including
all support agreements), securing or otherwise relating to any such accounts,
instruments, documents or other obligations.


Obligation(s) (the Note):


(a)
Amended and Restated Secured Promissory Note



Date: September 8, 2017


Original principal amount: $250,000
Amended Security Agreement – Page 1

--------------------------------------------------------------------------------



Borrower (Debtor): Spine Injury Solutions, Inc.


Lender (Secured Party): Peter Dalrymple


Maturity date: September 8, 2018


(b)
To secure the obligations of the Secured Party’s pledge of collateral pursuant
to that certain Amended and Restated Security Agreement granted in connection
with the Amended and Restated Revolving Line of Credit Note between the Debtor
and Wells Fargo Bank, National Association



Date: September ___, 2017


Original principal amount:  $1,750,000, or so much thereof as may be advanced
and be outstanding.



Borrower (Debtor):
Spine Injury Solutions, Inc.




Lender (Secured Party):
Wells Fargo Bank, National Association




Maturity Date:
  August 31, 2018



Debtor’s Representations Concerning Debtor and Locations:


Debtor’s state of organization is Delaware; Debtor’s name, as shown in its
organizational documents, as amended, is exactly as set forth above.


Debtor’s records concerning the Collateral are located at 5225 Katy Freeway,
Suite 600, Houston, Texas 77007.


Debtor grants to Secured Party a security interest in the Collateral and all its
proceeds to secure the Obligation and all renewals, modifications, and
extensions of the Obligation.  Upon payment of all Obligations by Debtor, then
Secured Party shall take all steps necessary to release the Collateral.  Debtor
authorizes Secured Party to file a financing statement describing the
Collateral.


A. Debtor represents and warrants the following:


1. No financing statement covering the Collateral is filed in any public office
(other than as may be on file for benefit of Secured Party).


2. Debtor owns the Collateral and has the authority to grant this security
interest, free from any setoff, claim, restriction, security interest, or
encumbrance except liens for taxes not yet due.
Amended Security Agreement – Page 2

--------------------------------------------------------------------------------



3. All information about Debtor’s financial condition is or will be accurate
when provided to Secured Party.


4. Each account and chattel paper in the Collateral is and will be the valid,
legally enforceable obligation of a third-party account debtor or obligor.


5. If any Collateral or proceeds include obligations of third parties to Debtor,
the transactions creating those obligations conform and will conform in all
respects to applicable state and federal consumer credit law.


B. Debtor agrees to-


1. Defend the Collateral against all claims adverse to Secured Party’s interest;
pay all taxes imposed on the Collateral; keep the Collateral free from liens,
except for liens in favor of Secured Party or for taxes not yet due; and keep
the Collateral in Debtor’s possession and ownership except as otherwise provided
in this agreement.


2. Pay all Secured Party’s expenses, including reasonable attorney’s fees and
legal expenses, incurred to (a) obtain, preserve, perfect, defend, and enforce
this agreement; (b) retake, hold, prepare for disposition, dispose, collect, or
enforce the Collateral; and (c) collect or enforce the Obligation.


3. Sign and deliver to Secured Party any documents or instruments that Secured
Party considers necessary to obtain, maintain, and perfect this security
interest in the Collateral.


4. Notify Secured Party immediately of any event of default and of any material
change (a) in the Collateral, (b) in Debtor’s mailing address, (c) in the
location of any Collateral, (d) in any other representation or warranty in this
agreement, and (e) that may affect this security interest, and of any change (f)
in Debtor’s name and (g) of any location set forth above to another state.


5. Use the Collateral primarily according to the stated classification.


6. Maintain accurate records of the Collateral at the address set forth above,
furnish Secured Party any requested information related to the Collateral; and
permit Secured Party to inspect and copy all records relating to the Collateral.


7. Preserve the liability of all obligors on the Collateral and preserve the
priority of all security for the Collateral.


8. Preserve the Collateral for the benefit of Secured Party and shall: (a)
preserve all beneficial contract rights in connection therewith, to the extent
commercially reasonable, and (b) in conjunction with and at the direction of
Secured Party, take commercially reasonable steps to collect all accounts in
connection with the Collateral.
Amended Security Agreement – Page 3

--------------------------------------------------------------------------------



C. Debtor agrees not to-


1. Sell, transfer, or encumber any of the Collateral, except in the ordinary
course of Debtor’s business.


2. Change its name or jurisdiction of organization, merge or consolidate with
any person, or convert to a different entity without notifying Secured Party in
advance and taking action to continue the perfected status of the security
interest in the Collateral.


3. Change the state in which Debtor’s place of business (or chief executive
office if Debtor has more than one place of business) is located, change its
name, or convert to a different entity without notifying Secured Party in
advance and taking action to continue the perfected status of the security
interest in the Collateral.


D. Default and Remedies


1. A default exists if -


a. Debtor fails to timely pay or perform any obligation or covenant in any
written agreement between Secured Party and Debtor;


b. any warranty, covenant, or representation in this agreement or in any other
written agreement between Secured Party and Debtor is materially false when
made;


c. a receiver is appointed for Debtor or any Collateral;


d. any Collateral is assigned for the benefit of creditors;


e. a bankruptcy or insolvency proceeding is commenced by Debtor;


f. a bankruptcy or insolvency proceeding is commenced against Debtor, and the
proceeding continues without dismissal for 60 days, the party against whom the
proceeding is commenced admits the material allegations of the petition against
it, or an order for relief is entered;


g. Debtor is dissolved, begins to wind up its affairs, is authorized to dissolve
or wind up its affairs by its governing body or persons, or any event occurs or
condition exists that permits the dissolution or winding up of the affairs of
Debtor; or


h. any Collateral is impaired by loss, theft, damage, levy and execution,
issuance of an official writ or order of seizure, or destruction, unless it is
promptly replaced with collateral of like kind and quality or restored to its
former condition.


2. If a default exists that is not cured, Secured Party may -
Amended Security Agreement – Page 4

--------------------------------------------------------------------------------



a. demand, collect, convert, redeem, settle, compromise, receipt for, realize
on, sue for, and adjust the Collateral either in Secured Party’s or Debtor’s
name, as Secured Party desires, or take control of any proceeds of the
Collateral and apply the proceeds against the Obligation;


b. take possession of any Collateral not already in Secured Party’s possession,
without demand or legal process, and for that purpose Debtor grants Secured
Party the right to enter any premises where the Collateral may be located;


c. without taking possession, sell, lease, or otherwise dispose of the
Collateral at any public or private sale in accordance with the law;


d. exercise any rights and remedies granted by law or this agreement;


e. notify obligors on the Collateral to pay Secured Party directly and enforce
Debtor’s rights against such obligors; and


f. as Debtor’s agent, make any endorsements in Debtor’s name and on Debtor’s
behalf.


3. Foreclosure of this security interest by suit does not limit Secured Party’s
remedies, including the right to sell the Collateral under the terms of this
agreement. Secured Party may exercise all remedies at the same or different
times, and no remedy is a defense to any other. Secured Party’s rights and
remedies include all those granted by law and those specified in this agreement.


4. Secured Party’s delay in exercising, partial exercise of, or failure to
exercise any of its remedies or rights does not waive Secured Party’s rights to
subsequently exercise those remedies or rights. Secured Party’s waiver of any
default does not waive any other default by Debtor. Secured Party’s waiver of
any right in this agreement or of any default is binding only if it is in
writing. Secured Party may remedy any default without waiving it.


5. Secured Party has no obligation to prepare the Collateral for sale.


6. Secured Party has no obligation to collect any of the Collateral and is not
liable for failure to collect any of the Collateral, for failure to preserve any
rights pertaining to the Collateral, or for any act or omission on the part of
Secured Party or Secured Party’s officers, agents, or employees, except willful
misconduct.


7. Secured Party has no obligation to satisfy the Obligation by attempting to
collect the Obligation from any other person liable for it.  Secured Party may
release, modify, or waive any collateral provided by any other person to secure
any of the Obligation.  If Secured Party attempts to collect the Obligation from
any other person liable for it or releases, modifies, or waives any collateral
provided by any other person, that will not affect Secured Party’s rights
against Debtor. 
Amended Security Agreement – Page 5

--------------------------------------------------------------------------------

Debtor waives any right Debtor may have to require Secured Party to pursue any
third person for any of the Obligation.


8. If Secured Party must comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral, such compliance
will not be considered to adversely affect the commercial reasonableness of a
sale of the Collateral.


9. Secured Party may sell the Collateral without giving any warranties as to the
Collateral.  Secured Party may specifically disclaim any warranties of title or
the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of a sale of the Collateral.


10. If Secured Party sells any of the Collateral on credit, Debtor will be
credited only with payments actually made by the purchaser and received by
Secured Party for application to the indebtedness of the purchaser.  If the
purchaser fails to pay for the Collateral, Secured Party may resell the
Collateral and Debtor will be credited with the proceeds of the sale.


11. If Secured Party purchases any of the Collateral being sold, Secured Party
may pay for the Collateral by crediting the purchase price against the
Obligation.


12. Secured Party has no obligation to marshal any assets in favor of Debtor or
against or in payment of the Note, or any other obligation owed to Secured Party
by Debtor or any other person.


13. If the Collateral is sold after default, recitals in the bill of sale or
transfer will be prima facie evidence of their truth and all prerequisites to
the sale specified by this agreement and by law will be presumed satisfied.


E. General


1. Notice is reasonable if it is mailed, postage prepaid, to Debtor at Debtor’s
Mailing Address at least ten days before any public sale or ten days before the
time when the Collateral may be otherwise disposed of without further notice to
Debtor.


2. This security interest will neither affect nor be affected by any other
security for any of the Obligation. Neither extensions of any of the Obligation
nor releases of any of the Collateral will affect the priority or validity of
this security interest.


3. This agreement binds, benefits, and may be enforced by the successors in
interest of Secured Party and will bind all persons who become bound as debtors
to this agreement.  Assignment of any part of the Obligation and Secured Party’s
delivery of any part of the Collateral will fully discharge Secured Party from
responsibility for that part of the Collateral.  If such an assignment is made,
Debtor will render performance under this agreement to the assignee.  Debtor
waives and will not assert against any assignee any claims, defenses, or setoffs
that Debtor could assert against Secured Party except defenses that cannot be
waived.  All representations, warranties,
Amended Security Agreement – Page 6

--------------------------------------------------------------------------------

and obligations are joint and several as to each Debtor.


4. This agreement may be amended only by an instrument in writing signed by
Secured Party and Debtor.


5. The unenforceability of any provision of this agreement will not affect the
enforceability or validity of any other provision.


6. This agreement will be construed according to Texas law, without regard to
choice-of-law rules in any jurisdiction. This agreement is to be performed in
Harris County, the county of Debtor’s Mailing Address.


7. Interest on the Obligation secured by this agreement will not exceed the
maximum amount of nonusurious interest that may be contracted for, taken,
reserved, charged, or received under law. Any interest in excess of that maximum
amount will be credited on the principal of the Obligation or, if that has been
paid, refunded. On any acceleration or required or permitted prepayment, any
such excess will be canceled automatically as of the acceleration or prepayment
or, if already paid, credited on the principal of the Obligation or, if the
principal of the Obligation has been paid, refunded. This provision overrides
any conflicting provisions in this and all other instruments concerning the
Obligation.


8. When the context requires, singular nouns and pronouns include the plural.


9. Any term defined in sections 1.101 to 11.108 of the Texas Business and
Commerce Code and not defined in this agreement has the meaning given to the
term in the Code.




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of September 8, 2017.


DEBTOR:
Spine Injury Solutions, Inc.




By: __/s/ William F. Donovan _________________
William F. Donovan,
President and Chief Executive Officer


SECURED PARTY:




/s/ Peter Dalrymple__________________________
Peter Dalrymple
 
 
Amended Security Agreement – Page 7